UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-6882


JAMES WILLIAMS,

                  Plaintiff - Appellee,

          v.

L. CALTON,

                  Defendant - Appellant,

          and

B. CALTON; CAPTAIN LKU; TERRY O'BRIEN; LALOUDE, Staff
Counselor; CRUM; SHOEMAKER; CALTON, (brother to B. Calton);
CAMPBELL; DELORES; WILLIS; MR. CHAMBERS; LALONDE,

                  Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00075-GEC-RSB)


Submitted:   February 28, 2013                Decided:   March 8, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rick A. Mountcastle, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia; James J. O’Keeffe, IV, GENTRY, LOCKE, RAKES &
MOORE,   Roanoke,   Virginia,   for   Appellant.   James   Williams,
Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              James     Williams        filed     a     Bivens ∗       action       against

Correctional       Officer      L.     Calton,     charging        that      Calton     used

excessive force against him during an altercation that occurred

while Williams was incarcerated at United States Penitentiary

Lee    in    Jonesville,     Virginia.           Finding      that     Calton      violated

Williams’ Eighth Amendment rights, the jury awarded $1000 in

compensatory       damages      to    Williams    but    did     not    award      punitive

damages.       Pursuant to Fed. R. Civ. P. 50(b), Calton moved for

judgment      as   a   matter    of    law   arguing,      as    he    had    in    earlier

motions, that he was entitled to qualified immunity and that

Williams failed to establish that he acted with the malicious

and sadistic intent necessary to support an Eighth Amendment

claim.       The district court denied Calton’s motion and Calton

appealed, challenging the denial of his motion for judgment as a

matter of law.         For the reasons that follow, we affirm.

              Whether    a   prison      official       has     violated      the     Eighth

Amendment entails both subjective and objective considerations.

Wilson v. Seiter, 501 U.S. 294, 298 (1991).                            Specifically, we

must       determine    “whether       the   prison      official         acted     with   a

sufficiently culpable state of mind (subjective component) and


       ∗
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                             3
whether     the    deprivation       suffered      or   injury         inflicted      on    the

inmate       was      sufficiently         serious       (objective             component).”

Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).                                      To

establish       the    subjective         component     in       the     context      of     an

excessive force claim, a plaintiff must show that the defendant

acted    “maliciously        and    sadistically        for    the       very     purpose    of

causing harm.”         Whitley v. Albers, 475 U.S. 312, 320-21 (1986).

Calton      argues    that   the     district      court      erred      by      denying    his

motion for judgment as a matter of law because Williams failed

to establish this subjective component.

               “Judgment as a matter of law is proper only ‘if there

can    be   but    one     reasonable      conclusion         as    to     the    verdict.’”

Ocheltree v Scollon Prods., Inc., 335 F.3d 325, 331 (4th Cir.

2003) (en banc) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250 (1986)).              “If reasonable minds could differ about

the verdict, we are obliged to affirm.”                       King v. McMillan, 594

F.3d    301,    312   (4th    Cir.    2010)      (internal         quotation       marks    and

citation       omitted).           This    court     may      not      make      credibility

determinations        or   weigh     the    evidence       and      must    disregard       all

evidence favorable to the moving party that the jury is not

required to believe.           Reeves v. Sanderson Plumbing Prods. Inc.,

530 U.S. 133, 150-51 (2000).

               With these standards in mind, we have reviewed the

evidence presented in this case and conclude that the evidence

                                             4
supports the jury’s verdict.               Moreover, we find unpersuasive

Calton’s   argument   that   he   is   entitled       to   qualified   immunity

based on an intervening change in the standard for excessive

force claims.   Compare Norman v. Taylor, 25 F.3d 1259, 1263 (4th

Cir. 1994), with Wilkins v. Gaddy, 559 U.S. 34, 130 S. Ct. 1175,

1178 (2010).

           Accordingly,      we   affirm.        We    dispense    with   oral

argument because the facts and law are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       5